Judgment, Supreme Court, New York County (Micki A. Scherer, J., on motion; Bruce Allen, J., at plea and sentence), rendered April 18, 2002, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him to a term of one year, unanimously affirmed.
The court properly denied defendant’s suppression motion without a hearing. The Feople set forth detailed information as to the predicate for defendant’s arrest, and defendant’s papers did not raise a factual dispute requiring a hearing (see People v Mendoza, 82 NY2d 415 [1993]). Furthermore, defendant did not raise his present contention that the police were not justified in conducting a body cavity search incident to an arrest for *122marijuana possession. We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur—Mazzarelli, J.P., Sullivan, Ellerin, Nardelli and Williams, JJ.